Citation Nr: 1107134	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-42 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether an October 1991 decision by a Department of Veterans 
Affairs Regional Office (RO) in Providence, Rhode Island, that 
granted service connection and assigned a 20 percent rating for a 
back disorder must be reversed or amended on the basis of clear 
and unmistakable error.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from 
the RO in December 2010.  A transcript of the hearing is 
associated with the claims file. 
 

FINDINGS OF FACT

1.  The Veteran did not express disagreement with an October 1991 
RO decision that granted service connection for a back condition, 
and the decision became final. 

2.  The correct facts, as they were known in October 1991, were 
considered and the statutory or regulatory provisions extant at 
the time were correctly applied.  There was a tenable evidentiary 
basis to support the RO's October 1991 determination.


CONCLUSION OF LAW

An October 1991 RO decision that granted service connection and 
assigned a 20 percent rating for a back disorder was not clearly 
and unmistakably erroneous and is final.  38 U.S.C.A. §§ 1155, 
5109A, 7105 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5292-5295, 4.120, 
4.123, 4.124a, Diagnostic Code 8520 (1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, notice is not 
required because the issue presented involves a claim for review 
of a prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  See Parker v. Principi, 15 Vet. 
App. 407 (2002).

The Veteran served as a U.S. Army infantryman.  He contends that 
the initial rating of 20 percent assigned for a service-connected 
back disorder in an October 1991 rating decision was clearly and 
unmistakably erroneous because multiple diagnosed disorders of 
the spine warranted a higher or separate ratings.  

Once a decision of the RO becomes final, the decision can be 
reversed or amended when evidence establishes clear and 
unmistakable error was made in the adjudication.  38 C.F.R. 
§ 3.105.  For clear and unmistakable to exist:

(1) [e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,

(2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and

(3) a determination that there was clear and 
unmistakable must be based on the record and law that 
existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

 "Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
To constitute clear and unmistakable, errors must be 
"undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell, 3 Vet. App. at 313.  "It must 
always be remembered that clear and unmistakable is a very 
specific and rare kind of error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A simple disagreement with how the RO 
evaluated the facts is not sufficient to raise a valid claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

Service treatment records showed that the Veteran injured his 
back in two separate falls from vehicles in 1986 and 1988.  X-
rays showed spondylosis at L5-S1 with early spondylolisthesis.  
There was no evidence of fracture or loss of disc spacing.  Bone 
scans were normal.  The Veteran was able to complete airborne 
training between the two accidents.  Despite subsequent 
limitation of duties, the Veteran continued to experience low 
back pain.  In November 1990, a military examiner noted that the 
Veteran's symptoms included back pain, an inability to lift heavy 
weight, and an inability to perform a physical readiness test.  
The Veteran also reported radiating pain when he moved a certain 
way but none was noted on examination.  In December 1990, a 
computed tomography scan obtained in a German medical facility 
showed pseudo-spondylolisthesis, nerve root compression, severe 
osteoarthritis of the small disc joints, and medial disc 
protrusion, all at level L5-S1. In a February 1991 letter, the 
Veteran noted that he had recently reinjured his back while 
lifting weights.  Medical Evaluation and Physical Evaluation 
Boards found that the Veteran was unfit for further service.  The 
Veteran received an honorable discharge with severance pay for a 
Department of Defense 10 percent disability. 

In June 1991, the Veteran submitted a claim for service 
connection for residuals of a back injury incurred in 1986.  

In September 1991, a VA orthopedic physician noted the Veteran's 
account of his history of back injuries in service including an 
additional injury in a parachute jump for which he did not seek 
treatment.  The physician also noted the results of the December 
1990 computed tomography scan.  The Veteran reported that he 
continued to experience low back pain radiating to the left leg 
and left buttock numbness.  On examination, the physician noted 
that the Veteran walked with a normal gait with a normal back 
curvature but with muscle spasms especially on the left side.  
Range of motion of the lumbar spine was 80 degrees flexion with 
stiffness, 20 degrees extension with pain, and 30 degrees lateral 
flexion.  The physician noted hypethesias of the lateral left leg 
down into the foot.  The physician noted the diagnoses of pseudo-
spondylolisthesis made by the computed tomography evaluator but 
that a new X-ray showed very slight anterior disc slippage that 
the physician evaluated as not significant.  The physician 
diagnosed compression of the L5 root by X-ray and manifest 
hypesthesia on the left side.  Hypesthesia, also known as 
hypoesthesia, is a dysthesia consisting of abnormally decreased 
sensitivity, particularly to touch.  Dorland's Illustrated 
Medical Dictionary, 806, 28th Ed. (1994).  The physician also 
diagnosed lumbosacral strain which did not require surgery but 
should be treated with physical therapy and analgesics.  

In October 1991, the RO noted a review of the service treatment 
records and the results of the September 1991 VA examination.  
The RO specifically noted the diagnoses discussed by the Physical 
Evaluation Board and the diagnoses determined by the 1990 
computed tomography scan that included pseudo-spondylolisthesis, 
nerve root compression, severe osteoarthritis of the small 
joints, and medial disc protrusion, all at level L5.  The RO also 
noted the diagnosis provided by the VA physician.  The RO granted 
service connection for a "back condition," effective the day 
after discharge from service, and assigned a 20 percent rating 
under Diagnostic Code 5295 for lumbosacral strain.  The Veteran 
did not express disagreement within one year, and the decision 
became final.  38 U.S.C.A. § 7105.  

In correspondence in January 2006, the Veteran contended that 
there was clear and unmistakable error in the assignment of the 
initial rating for his back disorder.  Specifically, he contended 
that the RO should have assigned separate ratings for back 
deficits in addition to lumbosacral strain.  The Veteran cited 
the diagnoses of other spinal abnormalities in the evaluation of 
the December 1990 computed tomography scan.  As another indicator 
of error, the Veteran also cited a portion of a June 2000 Board 
remand of his later claim for a rating in excess of 40 percent 
for his back disorder.  In that remand, the Board noted:  

In light of the foregoing, the Board notes that the 
veteran has been diagnosed with several back 
disabilities in addition to his service-connected 
lumbosacral strain, including spondylosis, 
spondylolisthesis, and degenerative arthritis.  
Although several medical practitioners have discussed 
the etiology of the veteran's reported symptoms; the 
evidence appears to be somewhat contradictory as to 
whether all of his current symptoms are attributable 
to his service-connected lumbosacral strain.  Thus, 
the Board feels that another thorough VA examination 
is necessary in order clarify the symptomatology and 
level of impairment that is attributable to the 
veteran's service-connected lumbosacral strain, and 
not attributable to non-service-connected 
disabilities.  We also note that the claims file is 
absent a detailed medical opinion as to the degree, if 
any, of functional impairment due to pain resulting 
from the veteran's lumbar spine disability.  

The Veteran withdrew his appeal of the issue in November 2004, 
and the Board did not issue a decision on the claim.  

The Board concludes that the correct facts as they were known and 
documented in the records at the time were before the RO 
adjudicator.  Service treatment records and records of the Army 
Medical and Physical Evaluation Boards were in the claims file.  
The RO noted a review of these records including the December 
1990 computed tomography scan.  The RO also referred to the post-
service VA examination.  The Veteran has not indicated and the 
claims file was missing other evidence that should have been in 
the record and was not considered by the RO at the time of the 
October 1991 decision.  

The Board further concludes that the September 1991 VA 
examination was adequate as it was performed by a physician with 
expertise in the relevant medical field and included an accurate 
review of the history including the acknowledgement of previous 
studies and diagnoses, notation of the Veteran's reported 
symptoms, and clinical observations of the degree of impairment 
of function.   

Therefore, the Board will address the applicable laws extant at 
the time of the decision to determine if they were correctly 
applied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  A finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to engage 
in ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great extent 
so that special rules are included in the bodily system for their 
evaluation.  38 U.S.C.A. § 4.14.  

The following potentially applicable Diagnostic Codes were extant 
in October 1991. 

Limitation of motion of the lumbar spine warranted a 10 percent 
rating if slight, a 20 percent rating if moderate, and a 40 
percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

Intervertebral disc syndrome warranted a 10 percent rating if 
mild, a 20 percent rating if moderate with recurring attacks, and 
a 40 percent rating if severe with recurring attacks.  A 60 
percent rating was warranted for pronounced and persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Sacroiliac injury and weakness and lumbosacral muscle strain 
warranted a noncompensable rating for slight subjective symptoms, 
a 10 percent rating with characteristic pain on motion, a 20 
percent rating for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in the standing position.  A 
40 percent rating was warranted for severe symptoms with listing 
of the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295.  

In rating peripheral nerve injuries and their residuals, 
attention was given to the site and character of the injury, the 
relative impairment of motor function, trophic changes, and 
sensory disturbances.  38 C.F.R. § 4.120.  Peripheral neuritis 
characterized by sensory disturbances and pain was to be rated on 
the scale provided for the injury involved.  38 C.F.R. § 4.123.  
Neuritis of the sciatic nerve warranted a 10 percent rating if 
symptoms were mild, 20 percent if moderate, 40 percent if 
moderately severe, and 60 percent if severe with muscular 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board concludes that clear and unmistakable error was not 
present in the RO's consideration of the evidence of record at 
the time or application of the extant law in the assignment of a 
20 percent rating for a back condition.  The RO noted that the 
Veteran had been diagnosed with both muscle spasms and deficits 
of the spine at the L5-S1 level.  The VA physician and the RO 
noted that the disorder was productive of symptoms such as 
reduced range of motion, pain, and inability to lift heavy 
weight.  Diagnostic Codes 5292, 5293, 5294, and 5295 all 
contemplate the functional impairment of the lumbar spine imposed 
by the Veteran's symptoms.  Multiple separate ratings under more 
than one of the Diagnostic Codes for differences in diagnosis was 
not available as such ratings would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  Moreover, the combined 
effects of the spinal and muscle abnormalities were contemplated 
by the assigned rating for the pain and functional limitations 
imposed by all the abnormalities.  

Further, the assignment of a higher rating under any of the 
Diagnostic Codes is a matter of weighing the evidence by the RO 
and not an incorrect application of the criteria.  The RO chose 
to place additional probative weight on the opinion of the VA 
physician who noted the vertebral abnormalities but concluded 
that the dominant functional impairment was imposed by muscle 
spasms.  The RO selection of a rating under Diagnostic Code 5295 
for lumbosacral strain was therefore reasonable and not clear and 
undebatable error.  Further, a determination that the symptoms 
were moderate and not severe or pronounced was also reasonable 
based on weighing the service treatment and VA examination 
records with attention given to the degree of functional 
impairment.  The Veteran had slight limitation of flexion of 80 
degrees, slight limitation of extension at 20 degrees, and normal 
lateral flexion of 30 degrees.  This would have warranted a 
rating of only 10 percent under Diagnostic Code 5292.  The 
Veteran walked with a normal gait and normal back curvature.  The 
Veteran did not report the use of support devices, limitation in 
walking or standing.  The record did not show limitation in other 
activities other than the inability to lift heavy weight.  

The Board considered whether failure to assign a separate rating 
for hypesthesia of the left lower extremity constituted clear and 
unmistakable error.  The RO acknowledged the manifestation of a 
loss of sensitivity of the leg as a symptom associated with the 
lumbar spine abnormalities.  However, neither the Veteran nor the 
VA physician indicated that the hypesthesia imposed any 
functional limitation.  The Board concludes that the RO's choice 
not to assign a separate rating under Diagnostic Code 8520 was a 
matter of weighing the credible lay and medical evidence and 
reasonably concluding that the hypesthesia did not impose a 
compensable degree of disability.  

Regarding the Veteran's contention that the Board's June 2000 
remand necessarily identifies a clear and unmistakable error in 
the RO's 1991 decision, the Board does not agree with that 
interpretation.  A remand discussion does not constitute a final 
decision by the Board.   38 C.F.R. § 20.1100 (b) (2010).   
Moreover, in the paragraphs prior to the cited language, the 
Board discussed the history of the Veteran's back disorder after 
1993 including a workplace injury of the back in 1995.  The 
passage cited by the Veteran represents the Board's direction to 
an examiner to determine what symptoms and level of impairment at 
that time may be attributable to the service-connected disorder 
or to additional abnormalities that arising after service and not 
related to service.  Notably, the Veteran withdrew his appeal of 
this issue.  

As no clear and unmistakable error exists in the October 1991 RO 
decision that assigned a rating of 20 percent for a back 
disorder, the decision is not reversed or amended and remains 
final. 

ORDER

Revision or reversal on the basis of clear and unmistakable error 
of the RO decision in October 1991 that granted service 
connection and a 20 percent rating for a back disorder is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


